Citation Nr: 0904125	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to October 
1997, and from January 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied the Veteran's claims of entitlement 
to service connection for PTSD and loss of teeth.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in December 2008.


FINDINGS OF FACT

1.  The Veteran was diagnosed with PTSD within a month of 
separation from service, and the Board finds his reported 
stressors to be consistent with his service.

2.  The removal of all of the Veteran's teeth in service is a 
result of his periodontal disease and is not the result of 
service trauma.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his PTSD was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  Service trauma is not the cause of the veteran's missing 
teeth, and service connected cannot be granted for 
periodontal disease.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. §§ 3.381 and 17.161 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In January 2006, March 2006, and May 2006, the agency of 
original jurisdiction (AOJ) sent letters to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2006 letter also provided 
the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claims have been readjudicated several times 
during the course of this appeal.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a timing defect may 
be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a 
hearing and a VA examination.  Consequently, the duty to 
notify and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 
(2008); see also Byrd v. Nicholson, 19 Vet. App. 388, 393 
(2005), 38 U.S.C.A. § 1712 (West 2002).  Acute periodontal 
disease will not be considered service-connected for 
treatment purposes.  38 C.F.R. 3.381(e) (2008).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b) (2008).  The significance 
of finding that a dental condition is due to service trauma 
is that a Veteran will be eligible for VA dental treatment 
for the condition without the usual restrictions of timely 
application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (2008).

Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)). See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 
25, 1997).

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling." 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the Veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
Veteran does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, and resolving all 
doubt in the Veteran's favor, the Board finds that service 
connection is warranted for PTSD.  In this regard, the Board 
notes that the Veteran was diagnosed with PTSD during his 
February 2006 VA examination, conducted only one month after 
his separation from service.  In addition, while the RO did 
not find the Veteran's stressors could be confirmed, the 
Board finds that Veteran's stressful reports of participating 
in convoys and escort missions to be consistent with his MOS 
as an Avenger crewmember.  Considering this, and all 
evidence, including the Veteran's testimony before the Board 
in December 2008, the Board finds the evidence at least in 
equipoise as to the question of whether the Veteran's PTSD is 
related to service, and finds that service connection is 
therefore warranted for PTSD.

However, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for the loss 
of the Veteran's teeth.  The evidence of record clearly shows 
that those teeth were pulled in service in 2004 as a result 
of periodontal disease.  As noted above, periodontal disease 
can only be service connected for the purposes of dental 
treatment, and it is not a disability for which service 
connection can be granted.  A December 2005 VA letter clearly 
noted that the Veteran was found eligible for outpatient 
dental treatment; therefore, the Veteran appears to be 
applying for service connection for this loss of teeth, which 
as noted above, is simply not considered a disability under 
the law for which service connection can be granted.  Thus, 
the appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).









ORDER

Entitlement to service connection for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for loss of teeth is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


